DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 38 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rabkin et al. U.S. Patent Application Publication 2021/0264959 A1 (the ‘959 reference).
Referring to claim 38, the ‘959 reference discloses a method for forming a semiconductor device, the method comprising: 
forming a dielectric structure (70/132, Figs. 18B, 19B, para [153]) over a conductive feature (111, para [151]), wherein the dielectric structure (70/132) comprises an opening (49’, para [151]) exposing a portion of the conductive feature (111); 
filling the opening with a metal layer (60L, Fig. 19F, para [161]), wherein the metal layer (60L) covers a top surface of the dielectric structure (70); 
removing a portion of the metal layer (60L, which becomes 60) to expose the top surface of the dielectric structure (70) (Fig. 19 H, para [170]); and 
after removing the portion of the metal layer, forming a doped metal portion (631, Fig. 19K, para [176]) in the metal layer (60) and a doped dielectric layer (~70) in the dielectric structure (70/132) (because the reference is quiet as to use a mask during doping to form the doped metal portion 631 (para [176], [181]), it may be said that the doping also cause a doped dielectric layer ~70 in the dielectric structure 70/132), wherein the metal layer (60) and the doped metal portion (631) comprise a same metal material (metal dichalcogenide), the doped metal portion (631) and the doped dielectric layer (~70) comprise same dopants, and the dopants are bonded (although not explicitly disclosed) to the metal material in the doped metal portion.
Referring to claim 40, the reference further discloses that the dopants comprise phosphorous or arsenic (n-type, para[176]), meeting the claim limitation “the dopants comprise phosphorous (P), boron (B), arsenic (As), gallium (Ga), or indium (In)”.

Allowable Subject Matter
3.	Claims 21-37 are allowable over the prior art of record. 
	Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device and a method for forming a semiconductor device with all exclusive limitations as recited in claims 21, 30 and 39, which may be characterized:
(claim 21) in that the first metal portion and the doped metal portion comprise a same noble metal material, the doped dielectric layer and the doped metal portion comprise same dopants, wherein the dopants are bonded to the noble metal material in the doped metal portion;
(claim 30) in filling the opening with a metal layer comprising a noble metal material, in forming a doped metal portion in the metal layer, wherein the doped metal portion comprises dopants bonded to the metal material, and in removing a portion of the metal layer to expose a top surface of the dielectric structure and form a connecting structure; and
(claim 39) in that the metal material comprises a noble metal material.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


07-08-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818